COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Edward Guerra v. The State of Texas

Appellate case number:       01-17-00464-CR

Trial court case number:     1526245

Trial court:                 230th District Court of Harris County

        Appellant’s court-appointed counsel, Kevin P. Keating, filed a motion to withdraw
and appellate brief on September 22, 2017, concluding that the above-referenced appeal
is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
On October 5, 2017, appellant, Edward Guerra, acting pro se, filed a pro se motion for
access to the appellate record to prepare a response and also requests a 60-day extension
of time to file his pro se Anders brief response. See Kelly v. State, 436 S.W.3d 313, 315,
318–20 (Tex. Crim. App. 2014).
        Accordingly, the Court grants appellant’s motion and orders the district clerk, no
later than 10 days from the date of this order, to provide a copy of the clerk’s and
reporter’s records to the pro se appellant. The trial court clerk shall further certify to this
Court, within 15 days of the date of this order, the date upon which delivery of the
records to the appellant is made.
       Finally, we grant appellant’s motion for an extension of time to file a pro se
Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be filed
within 60 days of the date of this order.


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court
Date: October 17, 2017